Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an irradiation device”, “a detecting device”, a selecting device” and “an estimating device” in claims 1, 3, 6 and 14 – 20.
The specification teach that such devices are circuity, computer parts or processors and sensory elements as is well known in the art, see paragraphs 30, 55 – 57, 61, 64 and 65 in applicants specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Response to Amendment
The amendment filed 01/22/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks pages 13 and 14 filed 01/22/2021 with respect to independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1, 3 – 7 and 9 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious an inspection apparatus comprising an irradiating device that is configured to irradiate a sample in which a plurality of layers are laminated with a terahertz wave; a detecting device that is configured to detect the terahertz wave from the sample to obtain a detected waveform, specifically; 
a selecting device that is configured to select, as a matching candidate, one portion of a library on the basis of a condition of a boundary surface pulse wave of the detected waveform, the boundary surface pulse wave corresponding to a boundary surface of the plurality of layers, the library indicating an estimated waveform of the terahertz wave from the sample; and an estimating device that is configured to determine the estimated waveform that is similar to the detected waveform from the matching candidate, and estimate that a position corresponding to the determined 
With regards to claim 7, the prior art on record fails to expressly disclose or render obvious an inspection method including comprising an irradiating step in at which a terahertz wave is irradiated to a sample in which a plurality of layers are laminated; a detecting step in at which the terahertz wave from the sample is detected to obtain a detected waveform, specifically; a selecting step in which one portion of a library is selected, as a matching candidate, on the basis of a condition of a boundary surface pulse wave of the detected waveform, the boundary surface pulse wave corresponding to a boundary surface of the plurality of layers, the library indicating an estimated waveform of the terahertz wave from the sample; and an estimating step in at which the estimated waveform that is similar to the detected waveform is determined from the matching candidate, and a position corresponding to the determined estimated waveform is estimated to be a position of the boundary surface, in combination with the rest of the claimed lilmiations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884